III-/5
                                  ELECTRONIC RECORD




COA #      07-15-00033-CR                         OFFENSE:        19.02


           Cecil R. McDonald v. The State of
STYLE:     Texas                                  COUNTY:         Lubbock

COA DISPOSITION:        DISMISSED                 TRIAL COURT:    364th District Court


DATE: 01/16/2015                    Publish: NO   TC CASE #:      2000-434,614




                          IN THE COURT OF CRIMINAL APPEALS


          Cecil R. McDonald v. The St :ate of
STYLE:    Texas                                        CCA#:             (//••/fl
         PfcO SB                       Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

          Xgfuserb                                     JUDGE:

DATE:      03119/^.O/y                                 SIGNED:                           PC:

JUDGE:            /&i U*d*Wr>~-                        PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD